Abatement Order filed July 28, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00105-CV
                                   ____________

                   IN THE MATTER OF W.A.M.P., Appellant


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-00197J

                             ABATEMENT ORDER

      In accordance with this Court’s memorandum opinion of this date, we abate
this appeal and remand the case to the trial court, instructing it to correct its
disposition order by including specific findings stating its reasons for the
disposition in compliance with Family Code section 54.04(f). Tex. Fam. Code
Ann. § 54.04(f).

      We order the trial court to file its corrected disposition order with the trial
court clerk on or before August 29, 2022.

      We further order the trial court clerk to prepare, certify, and file a
supplemental clerk’s record with the clerk of this court that includes the corrected
disposition order within 10 days after the trial court files the corrected disposition
order.

         This appeal is abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket
when the trial court’s corrected disposition order is filed in this Court.

                                    PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.